UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1926


ROSE C. POWELL,

                  Plaintiff - Appellant,

          v.

TONY A. KELLER; JORGE SOSA; JASON COY REID; TIMOTHY JAMES
BREWER; LARRY WATERS; WILLIAM A. BRAFFORD; GRETCHEN C. F.
SHAPPERT; RICHARD L. VOORHEES; CARL HORN, MAGISTRATE JUDGE;
GREGORY A. FOREST; JAYME MILLER; US MARSHAL SERVICE; CATAWBA
COUNTY; CATAWBA COUNTY COMMISSIONERS; SHERIFF OF CATAWBA
COUNTY;   CATAWBA  COUNTY   SHERIFF'S  DEPARTMENT;   COLDWELL
BANKER; BOYD HASSELL INDUSTRIAL COMMERCIAL PROPERTIES;
ELVALORIE MATTHEWS; RICHARD MCDONNELL; MARK T. CALLOWAY;
NEWTON POLICE DEPARTMENT; CONOVER POLICE DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:11-cv-00055-GCM)


Submitted:   February 16, 2012              Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose C. Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rose    C.   Powell    appeals      the    district     court’s      order

dismissing her 42 U.S.C. § 1983 (2006) complaint for failure to

state a claim.         On appeal, we confine our review to the issues

raised   in    the    Appellant’s        brief.      See    4th   Cir.     R.    34(b).

Because Powell’s informal brief does not challenge the basis for

the district court’s disposition, she has forfeited appellate

review   of     the    court’s      order.        Accordingly,      we    affirm      the

district      court’s       judgment      and     deny     Powell’s       motion      for

appointment of counsel.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court   and     argument    would       not    aid   the

decisional process.

                                                                               AFFIRMED




                                             2